                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-06002-DDP-GJS                                            Date   May 10, 2021
 Title             Andres Felix et al v. County of Ventura et al




 Present: The Honorable          DEAN D. PREGERSON, UNITED STATES DISTRICT JUDGE
                      Patricia Gomez                                           Not Present
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:


 Proceedings:                 (IN CHAMBERS)


        The matter came before the court on May 10, 2021 for the Motion to Withdraw as Attorney
based on client's alleged failure to participate in discovery. (Dkt. 72.) The Motion to allow the
withdrawal of counsel was granted. Given the above, Plaintiff is ordered to show cause in writing no
later than May 24, 2021 why this action should not be dismissed for lack of prosecution.

         In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, no oral
argument of this matter will be heard unless ordered by the Court. The Order will stand submitted upon
the filing of the response to the Order to Show Cause. Failure to respond to the Court's Order by May
24, 2021 may result in the dismissal of the action.




                                                                                                   :
                                                                      Initials of             PG
                                                               Preparer




CV 90 (10/08)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
